Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-14 are pending in this application. This application claims foreign priority to EP 18199678.6, filed on 10/10/2018 in Europe.

Election/Restrictions
During a telephone conversation with Andrew M. Lawrence on restriction on 04/06/2021 and one provisional elections was made with traverse to prosecute the invention of I, claims 1-5. Affirmation of the election must be made by applicant in replying to this office action.  Claims 6-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions and species. 
Claims 1-5 will presently be examined to the extent they read on the elected subject matter of record.
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
s 1-5, drawn to an implant material comprising homogeneously distributed Fe-doped nanodiamonds in a matrix composed of magnesium or a magnesium alloy, classified in A 61L 2430/02.
II.	Claims 6-14, drawn to a method for producing an implant material comprising melting magnesium or a magnesium alloy; adding Fe-doped nanodiamonds to the melt; and subjecting the melt composed of magnesium or a magnesium alloy that has been provided with nanodiamonds to an ultrasound treatment, classified in B01J 19/10.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the process as claimed can be used to make another and materially different product: according to US 2020/0001355 A1 metal alloys are produced by: melting a metal or a metal alloy to produce a casting melt; adding solids to the casting melt; and mixing the casting melt with the added solids by ultrasound (claims 1 and 2).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
In the instance application, the inventions require different search queries as well are likely to raise different non-prior are issues under 35 USC 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double 

Priority
The examiner noted that the instant application claims EP 18199678.6 as foreign priority; however the examiner couldn’t find the certified copy of the claimed EP 18199678.6 of record. The examiner would appreciate the assistance form the applicants in procuring the documents for addition to the file; otherwise the claim to foreign priority will not be met and the right of priority may be lost. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US 2015/0079148 A1) in view of Weber et al. (US 2007/0224244 A1), Zhong et al. (US 2003/0100830 A1), and Lin et al. (Fe Doped Magnetic Nanodiamonds Made by Ion Implantation as Contrast Agent for MRI, Nature, Scientific Reports, 2018, 8:7058).
Zhou et al. teach a magnesium-based composite material for biomedical implant applications prepared by ultrasonicator-assisted melting stirring (UMS) for achieving a uniform magnesium (Mg) nano-composite (the claimed homogenous distribution of nano-diamond (ND) particles in Mg matrix) comprising 1% by weight of ND, with a particle size of 2-10 nm, in Mg matrix; wherein Mg is a strong (vs biodegradable polymer implants) and biodegradable (vs titanium and stainless steel) material and with the rapid degradation of Mg being tuned with nanoparticles-haloed grain structure to enhance corrosion resistance of Mg and thus suitable for implanted medical devices, such as skeletal fixation tools (entire reference, especially abstract, paragraph 6-8, 10, 11, 43, 46-48, 51, 59, 64, 66, 67, table 2, and claims 1, 2, 4, 8, and 9).
Zhou et al. do not specify: i) the ND being Fe-doped; and ii) the exact same particles in claim 5.
st deficiency is cured by Weber et al. who teach contrast agents including Fe(III) as disclosed in US 2003/0100830 (Zhong et al.) being used in contrast-enhanced MRI for imaging medical implant of biodegradable metallic material such as Mg (entire reference, especially abstract, paragraph 24, 28, 30, and 33); Zhong et al. teach contrast agents including Fe(III) being used in MRI and MRI as an noninvasive imaging technique being used for tracking/guiding toll for monitoring interventional procedures using an implantable medical device or as a tool to determine the position of the device upon implantation without the harmful radiation exposure to the patient or medical practitioner of radiation attendant of X-ray imaging (entire reference, especially abstract, paragraph 2 and 6-8); and Lin et al. who teach MRI contrast agent Fe doped NDs having the advantages of having excellent magnetic property and no cell toxicity as the result of Fe being embedded inside the NDs (entire reference, especially abstract).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Zhou et al., Weber et al., Zhong et al., and Lin et al. to specify the ND in the composition taught by Zhou et al. being Fe-doped. Utilizing MRI for noninvasive imaging in interventional procedures of an implantable medical device or as a tool to determine the position of the device upon implantation without the harmful X-ray radiation exposure to the patient or medical practitioner, Fe as a contrast agent, and Fe doped NDs having the advantages of having excellent magnetic property and no cell toxicity were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose with the advantages of noninvasive imaging in 
The 2nd deficiency is cured the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of ND particle size is 3-8 nm and the range of ND particle size taught in the prior art is 2-10 nm and therefor, includes the claimed range.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612